DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Claim Status
Claims 1, 2, 4 – 12, and 14 – 20 have been rejected under 35 USC § 103.  Claims 3 and 13 have been cancelled. 
Response to Prior Art Arguments
Applicant’s remarks on pages 7 – 9 regarding the rejection under 35 U.S.C. 102 and 103 have been fully considered but are moot in light of new art. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11, 4 and 14, 6 and 16, 7 and 17, 8 and 18, 9 and 19, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Scanavacca et al. (“How to Identify & Treat Epicardial Origin of Outflow Tract Tachycardias.” 2015)  in view of Ripoll et al. (“ECG assessment based on neural networks with pretraining.” 2016). 

Regarding claim 1, Scanavacca teaches a method for identifying an arrhythmia origination location in a heart of a subject (Page 48, Paragraph 1 (Introduction)): “Idiopathic ventricular arrhythmias are characterized by the absence of structural heart disease based on resting ECG, echocardiogram and cardiac resonance with gadolinium and late enhancement”) , the method comprising: 
acquiring electrical data recorded using an electrocardiography device, the electrical data corresponding to electrical activity in the heart of the subject and including an electrocardiogram (Page 48, Paragraphs 6 – 7 (How to Identify Epicardial Origin of Outflow Tract Arrythmias?): “Several ECG characteristics have been suggested to recognize an epicardial origin of idiopathic outflow tract arrhythmias…Daniels et al associated the initial time of the QRS complex length to an epicardial origin of idiopathic tachycardia. They created an index, named Maximum Deflection Index (MDI) measuring the time to maximum deflection and dividing it by the QRS duration (Figure 2)” – See figure 2 showing the identification of electrical activity of the heart including an electrocardiogram associated with different signatures).
 
Scanavacca does not teach the use of neural networks to estimate the source location of arrythmias. 
However, Ripoll in the same field of arrythmia detection with ECGs, teaches
providing the electrical data to at least first and second neural networks (Section 4 –  Paragraph 3:  “In this paper, neural networks with different architectures were trained with RBM-based pretraining and applied to a data set of 1390 pre-processed 12 lead ECGs” and Section 3.4 – Paragraph 1: “The best network that we obtained with this procedure was a pretrained neural network with three layers and 700 hidden units in each layer” – the layers of the neural network serve as the first and second neural network). 
receiving from the first neural network an identification of a first probability (Section 1 – Paragraph 9: “The pretraining of our deep networks was performed with Restricted Boltzmann Machines” and Section 2.3 – Paragraph 1: “RBMs are energy-based probabilistic models”) of a segment of the heart at which an arrhythmia originates (Section 3.1 – Paragraph 6: “The classification of each ECG in the normal or abnormal group was based on the final diagnosis provided by the cardiologists” and Table 1 showing the abnormalities including a number of arrythmias)
receiving from the second neural network an identification a second probability (Section 3.4 – Paragraph 1: “The best network that we obtained with this procedure was a pretrained neural network with three layers and 700 hidden units in each layer” – the layers of the neural network serve as the first and second neural network”  and Section 1 – Paragraph 9: “The pretraining of our deep networks was performed with Restricted Boltzmann Machines” and Section 2.3 – Paragraph 1: “RBMs are energy-based probabilistic models”) of whether the arrhythmia has at least one of an epicardial focus or an endocardial focus (Ripoll does not explicitly teach determining whether the arrythmia has at least one of an epicardial or endocardial focus but Scanavacca teaches identifying from an ECG whether an arrythmia has one of an epicardial or endocardial focus (See figure 2 of Scanavacca showing the identification an epicardial or endocardial focus). Scanavacca can be adapted using the neural network in Ripoll as the use of a neural network would provide more accurate identification of the arrythmia.)
and estimating a source location of the arrhythmia using the first probability and the second probability (Section 3.1 – Paragraph 6: “The classification of each ECG in the normal or abnormal group was based on the final diagnosis provided by the cardiologists” and Table 1 showing the abnormalities to be classified which include a number of arrythmias such as atrial fibrillation which has a source location in the atrium of the heart). 
It would have been obvious to one of ordinary skill, in the art prior to the effective filing date, to modify the teaching of identifying whether an arrythmia has an epicardial or endocardial focus as taught in Scanavacca with the teaching of arrythmia identification using neural networks as taught in Ripoll in order to simplify and speed up the process of arrythmia detection and provide more accurate analysis of arrythmias (Ripoll – Section 5, Paragraph 1: “Assessing the normality of ECGs is an important task in the cardiology work-flow. Some illnesses and syndromes are very difficult to diagnose even for trained cardiologists. For this reason, a system that simplifies this process and supports the decision of referring a patient to a cardiology service may be very useful in different clinical settings such as ambulatory care, emergency, or internal medicine”). This represents use of a known technique (neural networks to classify based on probabilities) to improve similar methods in the same way. See MPEP 2143(I)(C). One of ordinary skill could have applied the use of neural networks in the same way as Ripoll to the base method of Scanavacca, and the results would have been predictable with respect to automated, reproducible identification of the epicardial origins of arrythmia identified by Scanavacca.

Regarding claim 11, Scanavacca teaches a system for identifying an arrhythmia origination location in a heart of a subject (Page 48, Paragraph 1 (Introduction)): “Idiopathic ventricular arrhythmias are characterized by the absence of structural heart disease based on resting ECG, echocardiogram and cardiac resonance with gadolinium and late enhancement”) , the system comprising: 
An electrocardiography device to record electrical data correspond to electrical activity in the heart (Abstract: “ECG”)
a processor and memory having instructions that, when executed by the processor (Scanavacca does not explicitly teach a processor and memory but the system of Scanavacca is implemented on a computer which requires a processor and memory), are to: 
use an electrocardiography device, the electrical data corresponding to electrical activity in the heart of the subject and including an electrocardiogram (Page 48, Paragraphs 6 – 7 (How to Identify Epicardial Origin of Outflow Tract Arrythmias?): “Several ECG characteristics have been suggested to recognize an epicardial origin of idiopathic outflow tract arrhythmias…Daniels et al associated the initial time of the QRS complex length to an epicardial origin of idiopathic tachycardia. They created an index, named Maximum Deflection Index (MDI) measuring the time to maximum deflection and dividing it by the QRS duration (Figure 2)” – See figure 2 showing the identification of electrical activity of the heart including an electrocardiogram associated with different signatures).
Scanavacca does not teach the use of neural networks to estimate the source location of arrythmias. 
However, Ripoll in the same field of arrythmia detection with ECGs, teaches
provide the electrical data to at least first and second neural networks (Section 4 –  Paragraph 3:  “In this paper, neural networks with different architectures were trained with RBM-based pretraining and applied to a data set of 1390 pre-processed 12 lead ECGs” and Section 3.4 – Paragraph 1: “The best network that we obtained with this procedure was a pretrained neural network with three layers and 700 hidden units in each layer” – the layers of the neural network serve as the first and second neural network). 
receive from the first neural network an identification of a first probability (Section 1 – Paragraph 9: “The pretraining of our deep networks was performed with Restricted Boltzmann Machines” and Section 2.3 – Paragraph 1: “RBMs are energy-based probabilistic models”) of a segment of the heart at which an arrhythmia originates (Section 3.1 – Paragraph 6: “The classification of each ECG in the normal or abnormal group was based on the final diagnosis provided by the cardiologists” and Table 1 showing the abnormalities including a number of arrythmias)
receive from the second neural network an identification of  an identification a second probability (Section 3.4 – Paragraph 1: “The best network that we obtained with this procedure was a pretrained neural network with three layers and 700 hidden units in each layer” – the layers of the neural network serve as the first and second neural network”  and Section 1 – Paragraph 9: “The pretraining of our deep networks was performed with Restricted Boltzmann Machines” and Section 2.3 – Paragraph 1: “RBMs are energy-based probabilistic models”) of whether the arrhythmia has at least one of an epicardial focus or an endocardial focus (Ripoll does not explicitly teach determining whether the arrythmia has at least one of an epicardial or endocardial focus but Scanavacca teaches identifying from an ECG whether an arrythmia has one of an epicardial or endocardial focus (See figure 2 of Scanavacca showing the identification an epicardial or endocardial focus). Scanavacca can be adapted using the neural network in Ripoll as the use of a neural network would provide more accurate identification of the arrythmia.)
and estimate a source location of the arrhythmia using the first probability and the second probability (Section 3.1 – Paragraph 6: “The classification of each ECG in the normal or abnormal group was based on the final diagnosis provided by the cardiologists” and Table 1 showing the abnormalities to be classified which include a number of arrythmias such as atrial fibrillation which has a source location in the atrium of the heart). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the teaching of identifying whether an arrythmia has an epicardial or endocardial focus as taught in Scanavacca with the teaching of arrythmia identification using neural networks as taught in Ripoll in order to simplify and speed up the process of arrythmia detection and provide more accurate analysis of arrythmias (Ripoll – Section 5, Paragraph 1: “Assessing the normality of ECGs is an important task in the cardiology work-flow. Some illnesses and syndromes are very difficult to diagnose even for trained cardiologists. For this reason, a system that simplifies this process and supports the decision of referring a patient to a cardiology service may be very useful in different clinical settings such as ambulatory care, emergency, or internal medicine”). This represents use of a known technique (neural networks to classify based on probabilities) to improve similar methods in the same way. See MPEP 2143(I)(C). One of ordinary skill could have applied the use of neural networks in the same way as Ripoll to the base method of Scanavacca, and the results would have been predictable with respect to automated, reproducible identification of the epicardial origins of arrythmia identified by Scanavacca.

Regarding claims 4 and 14, Scanavacca in view of Ripoll teaches wherein the electrocardiography device comprises a 12-lead ECG (Ripoll, Abstract: “For each patient, we recorded a 12-lead ECG”), wherein the first and second neural networks comprising one or more convolutional neural networks (Ripoll, Page 405 – Paragraph 6 : “using other deep learning techniques such as convolutional networks that can take as input the 12 ECG channels”), and wherein the first probability of the segment of the heart at which the arrhythmia is based on physiological data consisting of the electrical data from the 12-lead ECG to the first neural network (Ripoll, Section 4 –  Paragraph 3:  “In this paper, neural networks with different architectures were trained with RBM-based pretraining and applied to a data set of 1390 pre-processed 12 lead ECGs” and Section 3.1 – Paragraph 6: “The classification of each ECG in the normal or abnormal group was based on the final diagnosis provided by the cardiologists” and Table 1 showing the abnormalities to be classified which include a number of arrythmias such as atrial fibrillation which has a source location in the atrium of the heart).
It would have been obvious to one having ordinary skill in the art to further modify Scanavacca with the convolutional neural networks of Ripoll, to better capture signal variability (Ripoll, Page 405 – Paragraph 6).

Regarding claims 6 and 16, Scanavacca in view of Ripoll teaches at least the first and second neural networks (Section 3.4 – Paragraph 1: “The best network that we obtained with this procedure was a pretrained neural network with three layers and 700 hidden units in each layer” – the layers of the neural network serve as the first and second neural network). comprises one or more convolutional neural networks (CNNs) (Ripoll, Page 405 – Paragraph 6: “using other deep learning techniques such as convolutional networks that can take as input the 12 ECG channels”), and wherein the one or more CNNs receive as input full time courses of the electrocardiogram and provides as output the first probability of the segment of the hear t at which the arrythmia originates (Ripoll, Section 1 – Paragraph 9: “The pretraining of our deep networks was performed with Restricted Boltzmann Machines” and Section 2.3 – Paragraph 1: “RBMs are energy-based probabilistic models”) of a segment of the heart at which an arrhythmia originates (Ripoll, Section 3.1 – Paragraph 6: “The classification of each ECG in the normal or abnormal group was based on the final diagnosis provided by the cardiologists” and Table 1 showing the abnormalities including a number of arrythmias).

Regarding claims 7 and 17, Scanavacca in view of Ripoll teaches the at least first and second neural networks each comprises one or more convolutional neural networks (CNNs) , and wherein the one or more CNNs receive as input a portion of QRS complex acquired from the electrocardiogram (Ripoll, Page 405 – Paragraph 6: “using other deep learning techniques such as convolutional networks that can take as input the 12 ECG channels” – the input of a full ECG would include an input of a portion of the QRS complex), and provides as output an identification of whether the arrhythmia has at least one of an epicardial focus or an endocardial focus (Scanavacca, Page 48, Paragraphs 6 – 7 (How to Identify Epicardial Origin of Outflow Tract Arrythmias?): “Several ECG characteristics have been suggested to recognize an epicardial origin of idiopathic outflow tract arrhythmias…Daniels et al associated the initial time of the QRS complex length to an epicardial origin of idiopathic tachycardia. They created an index, named Maximum Deflection Index (MDI) measuring the time to maximum deflection and dividing it by the QRS duration (Figure 2)” – See figure 2 showing the identification of electrical activity of the heart including an electrocardiogram).
It would have been obvious to one having ordinary skill in the art, before the time of the effective filling date, to modify Scanavacca  with Ripoll and use convolutional neural networks to better capture signal variability (Ripoll, Page 405 – Paragraph 6). Convolutional neural networks can be used because they are known techniques in the imaging processing art as they use parameter sharing and dimensionality reduction leading to less computations needed for identification. 

Regarding claims 8 and 18, Scanavacca in view of Ripoll teaches at least the first and second neural networks (Ripoll, Section 3.4 – Paragraph 1: “The best network that we obtained with this procedure was a pretrained neural network with three layers and 700 hidden units in each layer” – the layers of the neural network serve as the first and second neural network).  comprises: 
a first convolutional neural network to provide the first probability of the segment (Ripoll, Section 4 –  Paragraph 3:  “In this paper, neural networks with different architectures were trained with RBM-based pretraining and applied to a data set of 1390 pre-processed 12 lead ECGs” and Section 3.1 – Paragraph 6: “The classification of each ECG in the normal or abnormal group was based on the final diagnosis provided by the cardiologists” and Table 1 showing the abnormalities to be classified which include a number of arrythmias such as atrial fibrillation which has a source location in the atrium of the heart); and 
a second neural network to provide the second probability of whether the arrhythmia has at least one of an epicardial or endocardial focus (Ripoll, Section 4 –  Paragraph 3:  “In this paper, neural networks with different architectures were trained with RBM-based pretraining and applied to a data set of 1390 pre-processed 12 lead ECGs” and Scanavacca – Figure 2). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the teaching of identifying whether an arrythmia has an epicardial or endocardial focus as taught in Scanavacca with the teaching of arrythmia identification using neural networks as taught in Ripoll for the same reasons identified in claim 1 and 11. 

Regarding claims 9 and 19, Scanavacca in view of Ripoll  teaches the first CNN receives as input a full time courses of an electrocardiogram and the second CNN  receives as input a portion of a QRS complex from the electrocardiogram (Ripoll, Page 405 – Paragraph 6: “using other deep learning techniques such as convolutional networks that can take as input the 12 ECG channels”)
It would have been obvious to one having ordinary skill in the art, before the time of the effective filling date, to further modify Scanavacca  with Ripoll and use convolutional neural networks to better capture signal variability (Ripoll, Page 405 – Paragraph 6). 

Regarding claim 10, Scanavacca in view of Ripoll teaches treating the segment of the heart indicated by the first probability (Ripoll, Section 4 –  Paragraph 3:  “In this paper, neural networks with different architectures were trained with RBM-based pretraining and applied to a data set of 1390 pre-processed 12 lead ECGs”) as the segment at which the arrhythmia originates using ablation (Scanavacca, Page 49: “When the R/S transition is V3, the PVC can be ablated in the RVOT in most of the cases (Figure 4), but sometimes the LVOT, aortic sinus of Valsalva, pulmonary artery and epicardial ablation by coronary sinus or via pericardial puncture mapping are necessary for a successful ablation”). 
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify the ablation treatment of Scanavacca with the use of probabilities in Ripoll to identify arrythmias in order to provide the user with a more accurate location of the arrythmia before ablation is performed. This is in line with the aim of Scanavacca of overall improving accuracy of ablation (See Abstract of Scanavacca). 



Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Scanavacca  in view of Ripoll and further in view of Bogun (US 20140107510 A1). 

Regarding claim 2 and 12, Scanavacca  in view of Ripoll teaches generating and displaying an image visually depicting the segment of the heart, relative to other segments, in which the arrhythmia originates (Page 49: “The approach we use in our institution for ablation of RVOT ([right ventricular outflow tract]) tachycardias” and See Fig. 1 of Scanavacca showing the RVOT in which tachycardia start)
Neither Scanavacca or Ripoll teaches to use the first probability to generate an image visually depicting the segment of the heart, relative to other segments, in which the arrhythmia originates.
However, Bogun, in the same field of arrhythmia identification methods, teaches to use the first probability to generate an image visually depicting the segment of the heart, relative to other segments, in which the arrhythmia originates. (Paragraph 59: “an image of the bodily organ (e.g., heart), with the anticipated origin of the ventricular arrhythmia or the mapped VT exit site derived from the ECG data, may be constructed and displayed… Signal data that has been recorded or generated by pace-mapping in a precisely defined location can be used to better localize the site of origin or the exit site of a particular arrhythmia in a particular patient by the use of neural networks, support vector machines, relevance vector machines, and/or logistic regression classifiers. In some examples, for image integrity, image data may be buffered for display in a more smoothed manner” and shown in Figures 4A and 4B and Figure 6 – Block 218). 
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify the method and system of identification of arrythmia locations in Scanavacca with the generation and display of arrythmias based on neural networks in Bogun in Bogun in order to provide the user with a better visual and better accuracy before ablation (Bogun – [0059]). 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scanavacca  in view of Ripoll and further in view of He (US 6856830 B2). 

Regarding claim 5, Scanavacca teaches a method for identifying an arrhythmia origination location in a heart of a subject (Page 48, Paragraph 1 (Introduction)): “Idiopathic ventricular arrhythmias are characterized by the absence of structural heart disease based on resting ECG, echocardiogram and cardiac resonance with gadolinium and late enhancement”) , the method comprising: 
acquiring electrical data recorded using an electrocardiography device, the electrical data corresponding to electrical activity in the heart of the subject and including an electrocardiogram (Page 48, Paragraphs 6 – 7 (How to Identify Epicardial Origin of Outflow Tract Arrythmias?): “Several ECG characteristics have been suggested to recognize an epicardial origin of idiopathic outflow tract arrhythmias…Daniels et al associated the initial time of the QRS complex length to an epicardial origin of idiopathic tachycardia. They created an index, named Maximum Deflection Index (MDI) measuring the time to maximum deflection and dividing it by the QRS duration (Figure 2)” – See figure 2 showing the identification of electrical activity of the heart including an electrocardiogram associated with different signatures).
 
Scanavacca does not teach the use of neural networks to estimate the source location of arrythmias. 
However, Ripoll in the same field of arrythmia detection with ECGs, teaches
providing the electrical data to at least first and second neural networks (Section 4 –  Paragraph 3:  “In this paper, neural networks with different architectures were trained with RBM-based pretraining and applied to a data set of 1390 pre-processed 12 lead ECGs” and Section 3.4 – Paragraph 1: “The best network that we obtained with this procedure was a pretrained neural network with three layers and 700 hidden units in each layer” – the layers of the neural network serve as the first and second neural network). 
receiving from the first neural network an identification of a first probability (Section 1 – Paragraph 9: “The pretraining of our deep networks was performed with Restricted Boltzmann Machines” and Section 2.3 – Paragraph 1: “RBMs are energy-based probabilistic models”) of a segment of the heart at which an arrhythmia originates (Section 3.1 – Paragraph 6: “The classification of each ECG in the normal or abnormal group was based on the final diagnosis provided by the cardiologists” and Table 1 showing the abnormalities including a number of arrythmias)
receiving from the first neural network an identification a second probability (Section 3.4 – Paragraph 1: “The best network that we obtained with this procedure was a pretrained neural network with three layers and 700 hidden units in each layer” – the layers of the neural network serve as the first and second neural network”  and Section 1 – Paragraph 9: “The pretraining of our deep networks was performed with Restricted Boltzmann Machines” and Section 2.3 – Paragraph 1: “RBMs are energy-based probabilistic models”) of whether the arrhythmia has at least one of an epicardial focus or an endocardial focus (Ripoll does not explicitly teach determining whether the arrythmia has at least one of an epicardial or endocardial focus but Scanavacca teaches identifying from an ECG whether an arrythmia has one of an epicardial or endocardial focus (See figure 2 of Scanavacca showing the identification an epicardial or endocardial focus). Scanavacca can be adapted using the neural network in Ripoll as the use of a neural network would provide more accurate identification of the arrythmia.)
and estimating a source location of the arrhythmia using the first probability and the second probability (Section 3.1 – Paragraph 6: “The classification of each ECG in the normal or abnormal group was based on the final diagnosis provided by the cardiologists” and Table 1 showing the abnormalities to be classified which include a number of arrythmias such as atrial fibrillation which has a source location in the atrium of the heart). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the teaching of identifying whether an arrythmia has an epicardial or endocardial focus as taught in Scanavacca with the teaching of arrythmia identification using neural networks as taught in Ripoll in order to simplify and speed up the process of arrythmia detection and provide more accurate analysis of arrythmias (Ripoll – Section 5, Paragraph 1: “Assessing the normality of ECGs is an important task in the cardiology work-flow. Some illnesses and syndromes are very difficult to diagnose even for trained cardiologists. For this reason, a system that simplifies this process and supports the decision of referring a patient to a cardiology service may be very useful in different clinical settings such as ambulatory care, emergency, or internal medicine”). This represents use of a known technique (neural networks to classify based on probabilities) to improve similar methods in the same way. See MPEP 2143(I)(C). One of ordinary skill could have applied the use of neural networks in the same way as Ripoll to the base method of Scanavacca, and the results would have been predictable with respect to automated, reproducible identification of the epicardial origins of arrythmia identified by Scanavacca.

Neither Scanavacca nor Ripoll teach building a leadfield based on at least one of a CT image or MRI image of a torso and the heart of a subject.
However He, in the same field of electrocardiographic methods, teaches building a lead field (Column 6 – Line 44: “mathematical model, which relates the heart source distribution inside the myocardium to the bio signals over or out of the body surface: where…A is the transfer matrix”) from ECG data registered to at least one of CT image or an MRI image of a torso and the heart of the subject (Column 8 – Lines 20 – 30: “ Electrocardiographic signals are sensed from a human subject 1… The geometry information of the heart and torso are determined using computer tomography (CT) or magnetic resonance imaging (MRI) 5, which is digitized to construct a finite element model of the heart 6 and a boundary (or finite) element model of the torso 7.”). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date, to provide a lead field as taught in He in order to reconstruct activation patterns and bioelectrical source distribution within the heart and other organ systems from bio-electromagnetic signals measured over the body surface, by means of a computer heart source model, as taught by He in Col. 6 – Lines 29-30.
 
Regarding claim 15, Scanavacca in view of Ripoll,  teaches the system of claim 11, substantially as claimed.
Scanavacca in view of Ripoll does not teach instructions to build a leadfield based on at least one of a CT image or MRI image of a torso and the heart of a subject.
However He teaches instructions to build a leadfield (Column 6 – Line 44: “mathematical model, which relates the heart source distribution inside the myocardium to the bio signals over or out of the body surface: where…A is the transfer matrix”) based on at least one of a CT image or an MRI image of a torso and the heart of the subject (Column 6 – Line 38: “The geometry of the heart and torso is further obtained from magnetic resonance imaging or computer tomography, and a heart-torso geometry model is constructed” and Column 9: Lines 20 – 30: “FIGS. 3-5 illustrate an example of applying the present invention in localizing and imaging site of origin of activation in the myocardium from body surface electrocardiographic potentials in a patient”).
  It would have been obvious to one having ordinary skill in the art, before the effective filing date, to provide instructions for building a lead field as taught in He in to allow the processor to reconstruct activation patterns and bioelectrical source distribution within the heart and other organ systems from bio-electromagnetic signals measured over the body surface, by means of a computer heart source model, as taught by He in Col. 6 – Lines 29-30.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Scanavacca  in view of Ripoll and further in view of Keidar (US 20040078036  A1). 

Regarding claim 20, Scanavacca teaches the use of an ablation device (Page 50: “ablation catheter”)
Neither Scanavacca nor Ripoll teach that the computer memory comprises instructions to use the ablation device.
However, Keidar teaches an ablation device ([0056]: “an ablation device”) wherein memory further comprises instructions to use the ablation device to ablate the segment of the heart at which the arrhythmia originates ([0085]: “a computer-readable medium, in which program instructions are stored” and [0088]: “the instructions cause the computer to cause an ablation device to apply a local treatment to the heart so as to ablate tissue of the heart. Preferably, the instructions cause the computer to display the map on a display monitor” and Paragraph 63: “designate, on the map, during the ablation procedure, indications of the respective levels of ablation at the sites, responsive to the respective sensed parameters”).
It would have been obvious to a person having ordinary skill in the art, before the time of the effective filling date, to incorporate the device taught in Keidar with the method and system of Scanavacca in order to perform the conventional technique of automating ablation, as taught in the cited passages, because the ablation device taught in Scanavacca would require instructions to operate. 


Conclusion
The prior art made of record but unavailable due to priority dates is considered pertinent to applicant's disclosure. Refer to form PTO-892. Daniels et al. teaches the use of ECG to identify the location of arrythmias. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-Th: 8:30AM - 4:30PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793